[a1012016employeestockpur001.jpg]
PTC INC. 2016 EMPLOYEE STOCK PURCHASE PLAN 1. Purpose. This 2016 Employee Stock
Purchase Plan (the “Plan”) is adopted by PTC Inc. (the “Company”) to provide
Eligible Employees who wish to become shareholders of the Company an opportunity
to purchase shares of Common Stock, par value $.01 per share, of the Company
(“Common Stock”). The Plan is intended to qualify as an “employee stock purchase
plan” under Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”), and the provisions of the Plan shall be construed so as to extend and
limit participation in a manner consistent with the requirements of Section 423;
provided that, if and to the extent authorized by the Board, the fact that the
Plan does not comply in all respects with the requirements of Section 423 shall
not affect the operation of the Plan or the rights of Employees hereunder. 2.
Certain Definitions. As used in this Plan: (a) “Board” means the Board of
Directors of the Company, and “Committee” means the Compensation Committee of
the Board or such other committee as the Board may appoint from time to time to
administer the Plan. (b) “Compensation” means the base wages paid to an Employee
by the Company or a Subsidiary in accordance with established payroll
procedures. (c) “Coordinator” means the officer of the Company or other person
charged with day-to-day supervision of the Plan as appointed from time to time
by the Board or the Committee. (d) “Eligible Employee” with respect to any
Offering hereunder means any Employee who, as of the Offering Commencement Date
for such Offering, would not, immediately after any right to acquire Shares in
such Offering is granted, own stock or rights to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any subsidiary corporation, determined in
accordance with Section 423. (e) “Employee” means an employee (as that term is
used in Section 423) of the Company or any of its Subsidiaries. Employees shall
not include individuals classified as independent contractors. (f) “Exercise
Price” means the purchase price of a share of Common Stock hereunder as provided
in Section 6 below. (g) “Fair Market Value” of a Share means, as of any date,
the value of Common Stock determined as follows:



--------------------------------------------------------------------------------



 
[a1012016employeestockpur002.jpg]
(i) If the Common Stock is listed on any established stock exchange, Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) on such exchange (or, if more than one, the principal
exchange) on the date of determination, as reported by such exchange; (ii) If
the Common Stock is not listed on any established stock exchange but is traded
over the counter, Fair Market Value shall be the mean of the closing bid and
asked prices for the Common Stock on the date of determination as reported in
The Wall Street Journal or such other source as the Committee deems reliable; or
(iii) In the absence of an established market for the Common Stock, Fair Market
Value shall be determined in good faith by the Committee. (h) “Offering” is an
offering of Shares pursuant to Section 5 of the Plan. (i) “Offering Commencement
Date” means the date on which an Offering under the Plan commences, and
“Offering Termination Date” means the date on which an Offering under the Plan
terminates. (j) “Participant” means an Eligible Employee who elects to
participate in the Plan. (k) “Purchase Date” means each date on which the rights
granted under the Plan may be exercised for the purchase of Shares. (l) “Option”
means the right to purchase Shares pursuant to the Plan during each Offering.
(m) “Section 423” and subdivisions thereof refer to Section 423 of the Code or
any successor provision(s). (n) “Shares” means the shares of Common Stock
issuable under the Plan. (o) “Subsidiary” means a subsidiary corporation, as
defined in Section 424 of the Code, of the Company the Employees of which are
designated by the Board of Directors or the Committee as eligible to participate
in the Plan. 3. Administration of the Plan. The Committee shall administer,
interpret and apply all provisions of the Plan as it deems necessary or
appropriate, subject, however, to the final jurisdiction of the Board of
Directors. The Committee shall have full power and authority to promulgate any
rules and regulations which it deems necessary for the proper administration of
the Plan. The Board may in any instance perform any of the functions of the
Committee hereunder. The Committee may delegate administrative responsibilities
to the Coordinator, who shall, for matters involving the Plan, be an ex officio
member of the Committee. Determinations made by the Committee and approved by
the Board of Directors with respect to any provision of the Plan or matter
arising in connection therewith shall be final, conclusive and binding upon the
Company and upon all participants, their heirs or 2



--------------------------------------------------------------------------------



 
[a1012016employeestockpur003.jpg]
legal representatives. The Company shall pay all expenses incurred in the
administration of the Plan. No member of the Board or Committee shall be liable
for any action or determination made in good faith with respect to the Plan. 4.
Shares Subject to the Plan. (a) Subject to adjustment as set forth herein, the
maximum aggregate number of Shares that may be purchased upon exercise of
Options granted under the Plan shall be 2,000,000. Shares made available for
sale under the Plan may be authorized but unissued stock or reacquired stock, as
the Committee shall determine. (b) Appropriate adjustments in such amount, the
number of Shares covered by outstanding Options granted hereunder, the
securities that may be purchased hereunder, the Exercise Price, and the maximum
number of Shares or other securities that an employee may purchase (pursuant to
Section 8 below) shall be made to give effect to any mergers, consolidations,
reorganizations, recapitalizations, stock splits, stock dividends or other
relevant changes in the capitalization of the Company occurring after the
effective date of the Plan; provided that any fractional Share otherwise
issuable hereunder as a result of such an adjustment shall be adjusted downward
to the nearest full Share. (c) In the event of a consolidation or merger in
which the Company is not the surviving corporation or in the event of the sale
or transfer of substantially all the Company’s assets, all outstanding rights to
purchase Shares will terminate, provided that prior to the effective date of any
such merger, consolidation or sale of assets, the Committee may, in its sole
discretion (i) refund all accumulated payroll deductions and cancel all
outstanding Options, or (ii) accelerate the Purchase Date to a date established
by the Board on or before the date of consummation of such merger, consolidation
or sale, and all outstanding Options will be exercised on such date, or (iii) if
there is a surviving corporation or acquiring corporation, arrange to have that
corporation or an affiliate of such corporation assume the Options or grant to
the participants an equivalent Option having equivalent terms and conditions as
determined by the Committee. (d) If for any reason any Option under the Plan
terminates in whole or in part, Shares subject to such terminated Option may
again be subjected to an Option under the Plan. 3



--------------------------------------------------------------------------------



 
[a1012016employeestockpur004.jpg]
5. Offerings; Participation. (a) From time to time, the Company, by action of
the Committee, will grant an Option to purchase Shares to Eligible Employees
pursuant to one or more Offerings; provided that the Committee may establish
administrative rules requiring that an Eligible Employee be employed by the
Company or any of its Subsidiaries for a minimum period prior to the Offering
Commencement Date to be eligible to participate with respect to the Offering
beginning on that Offering Commencement Date. Each Offering shall have an
Offering Commencement Date, an Offering Termination Date, and one or more
Purchase Dates as designated by the Committee. No Offering may last longer than
twenty-seven (27) months or such longer period as may then be consistent with
Section 423. The Committee may limit the number of Shares issuable in any
Offering, either before or during such Offering; provided, however, that in no
event may a Participant purchase more than 1,500 Shares in any one Offering. (b)
Participation in each Offering shall be limited to Eligible Employees (in
accordance with any administrative rules established by the Committee) who elect
to participate in such Offering in the manner, and within the time limitations,
established by the Committee. No person otherwise eligible to participate in any
Offering under the Plan shall be entitled to participate if he or she has
elected not to participate. Any such election not to participate may be revoked
only with the consent of the Committee. A Participant may elect to have payroll
deductions made on each pay day or other contributions (to the extent permitted
by the Committee) made during the Offering Period in an amount not exceeding ten
percent (10%) of the Compensation which the Participant receives for the year.
Amounts deducted from Participant’s Compensation by payroll deduction shall be
credited to a separate bookkeeping account established and maintained by the
Company in the name of each Participant. No interest shall be paid upon payroll
deductions or other amounts held hereunder (whether or not used to purchase
Shares) unless specifically provided for by the Committee. All payroll
deductions and other amounts received or held by the Company under this Plan may
be used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such amounts. (c) A Participant who has elected to
participate in an Offering may make such changes in the level of payroll
deductions as the Committee may permit from time to time, or may withdraw from
such Offering, by giving written notice to the Company before any Purchase Date.
No Participant who has withdrawn from participating in an Offering may resume
participation in the same Offering, but he or she may participate in any
subsequent Offering if otherwise eligible. (d) Upon termination of a
Participant’s employment for any reason, including retirement, disability or
death, while in the employ of the Company or a Subsidiary, such Participant will
be deemed to have withdrawn from participation in all pending Offerings. (e)
Notwithstanding any provisions in the Plan to the contrary, the Committee may
allow Eligible Employees to participate in the Plan through cash, check or other
means instead of payroll deductions if payroll deductions are not permitted
under applicable local law. 4



--------------------------------------------------------------------------------



 
[a1012016employeestockpur005.jpg]
6. Exercise Price. The Exercise Price for each Option shall be eighty-five
percent (85%) of the Fair Market Value of a Share on (a) the respective Offering
Commencement Date or (b) the respective Purchase Date, whichever is lower;
provided, however, that the Committee may change the Exercise Price with respect
to any Offering. 7. Exercise of Options; Method of Payment. (a) Subject to any
applicable limitation on purchases under the Plan, and unless the Participant
has previously withdrawn from the respective Offering, Options granted to a
Participant will be exercised automatically on the Purchase Date of the
respective Offering coinciding with the Offering Termination Date, for the
purchase of the number of whole Shares that may be purchased at the applicable
Exercise Price with the accumulated payroll deductions or other amounts
contributed by such Participant as of the respective Purchase Date. Fractional
Shares will not be issued under the Plan, and any amount that would otherwise
have been applied to the purchase of a fractional Share shall be repaid to the
Participant within a reasonable time thereafter. The Company will deliver to
each Participant the shares of Common Stock purchased within a reasonable time
after the Purchase Date using such means as may be determined by the Committee.
(b) Any amounts withheld from the Participant’s Compensation or contributed by
Participant that are not used for the purchase of Shares, whether because of
such Participant’s withdrawal from participation in an Offering (voluntarily,
upon termination of employment, or otherwise) or for any other reason, shall be
repaid to the Participant or his or her Designated Beneficiary or legal
representative, as applicable, within a reasonable time thereafter. (c) The
Company’s obligation to offer, sell and deliver Shares under the Plan at any
time is subject to (i) the approval of any governmental authority required in
connection with the authorized issuance or sale of such Shares, (ii)
satisfaction of the listing requirements of any national securities exchange or
securities market on which the Common Stock is then listed, and (iii)
compliance, in the opinion of the Company’s counsel, with all applicable federal
and state securities and other laws. 8. Limitations on Purchase Rights. (a) Any
provision of the Plan or any other employee stock purchase plan of the Company
or any subsidiary (collectively, “Other Plans”) to the contrary notwithstanding,
no Eligible Employee shall be granted an option to purchase Common Stock (or
other stock of the Company and any subsidiary) under the Plan and all Other
Plans at a rate that exceeds an aggregate of $25,000 (or such other maximum as
may be prescribed from time to time by Section 423) in Fair Market Value of such
stock (determined at the time the rights are granted) for each calendar year in
which any such right is outstanding. 5



--------------------------------------------------------------------------------



 
[a1012016employeestockpur006.jpg]
(b) An Eligible Employee’s participation in any one or a combination of
Offerings under the Plan shall not exceed such additional limits as the
Committee may from time to time impose. 9. Sub-Plans. The Committee may adopt
“sub-plans” separate from this Plan for purposes of Section 423 which permit
grants of Options to employees of the Company and its Subsidiaries which are not
intended to satisfy the requirements of Section 423. Notwithstanding the
foregoing, the Shares issued under any sub-plan will be aggregated with the
Shares issued under this Plan, and such aggregate number of Shares shall be
subject to the maximum number set forth in Section 4 hereof. The terms of each
sub-plan may take precedence over other provisions of this document, with the
exception of Sections 4, 13 and 15, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan. 10. Tax Withholding. Each Participant shall pay to the Company or the
applicable Subsidiary, or make provision satisfactory to the Committee for
payment of, any taxes required by law to be withheld in respect of the purchase
or disposition of Shares no later than the date of the event creating the tax
liability. In the Committee’s discretion and subject to applicable law, such tax
obligations may be paid in whole or in part by delivery of Shares to the
Company, including Shares purchased under the Plan, valued at Fair Market Value
on the date of delivery. The Company or the applicable Subsidiary may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to the Participant or withhold Shares purchased hereunder,
which shall be valued at Fair Market Value on the date of withholding. 11.
Participants’ Rights as Shareholders and Employees. (a) No Participant shall
have any rights as a shareholder in the Shares covered by an Option granted
hereunder until such right has been exercised, full payment has been made for
such Shares, and the Shares are issued. (b) Each Employee is an employee-at-will
(that is to say that either the Employee or the Company or any Subsidiary may
terminate the employment relationship at any time for any reason or no reason at
all) unless and only to the extent provided in a written employment agreement
for a specified term executed by an authorized signatory of the Company or any
Subsidiary. Neither the adoption, maintenance, nor operation of the Plan nor any
grant of rights hereunder shall confer upon any Employee any right with respect
to the continuance of such Employee’s employment with the Company or any
Subsidiary nor shall they interfere with the rights of the Company or Subsidiary
to terminate any Employee at any time or otherwise change the terms of
employment, including, without limitation, the right to promote, demote or
otherwise re- assign any Employee from one position to another within the
Company or any Subsidiary. 6



--------------------------------------------------------------------------------



 
[a1012016employeestockpur007.jpg]
12. Options Not Transferable. Options granted under the Plan are not assignable
or transferable by a Participant other than by will or the laws of descent and
distribution and, during the Participant’s lifetime, are exercisable only by the
Participant. The Company may treat any attempted inter vivos assignment as an
election to withdraw from all pending Offerings. 13. Amendments to or
Termination of the Plan. The Board shall have the right to amend, modify or
terminate the Plan at any time without notice, subject to any stockholder
approval that the Board determines to be necessary or advisable; provided that
the rights of Participants hereunder with respect to any ongoing or completed
Offering shall not be adversely affected. 14. Governing Law. Subject to
overriding federal law, the Plan shall be governed by and interpreted
consistently with the laws of the Commonwealth of Massachusetts. 15. Effective
Date and Term. This Plan will become effective on February 1, 2016. This Plan
will continue until the earlier to occur of (a) termination of this Plan by the
Board or (b) issuance of all of the Shares reserved for issuance under the Plan.
As amended through January 2, 2020. 7



--------------------------------------------------------------------------------



 